DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “an image of a subject” should read “an image of the subject” (i.e. subject was previously recited in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 recite the feature of “a control device”. Although the specification discloses a computer ([0067]), CPU ([0069], software and hardware ([0067]), it is not clear from the 
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 13, and 14 recite “a distance calculation unit” and “a focus control unit”; Claim 2 recites “a target point determination unit”; Claim 3 recites “a reflectance calculation unit”; Claim 9 recites “a contrast determination unit”. Although the specification discloses “the configuration may be in one device (or processing unit)…” in [0083], the specification does not disclose the specific structure for these units (i.e. are they programs, processors, etc.). Therefore, Claims 1-3, 9, and 13-14 fail to comply with the written description requirement. Claims 4-8 and 10-11 are rejected due to their dependency on claims 1-3, and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the limitation “an initial value” is unclear. It is unclear what the “initial value” is with respect to the context of the claim. Claims 2-11 are rejected due to their dependency on claim 1.
Regarding claim 6, the limitation “the reflectance…for each organ” is unclear. It is unclear how the “organ” is related to the “reflectance of the target point”.
Regarding claim 7, the limitation “the reflectance…each individual” is unclear. It is unclear how “each individual” is related to the “reflectance of the target point”.
Regarding claim 10, the limitation “the focus control unit...without an initial value” is unclear. First, it is unclear with respect to claim 1 (i.e. “with an initial value”) due to the focus control unit no longer using “an initial value”. Second, “an initial value” lacks antecedent basis (see claim 1).
Regarding claim 13, the limitation “a program for causing a computer to function as” is unclear. It is unclear what structure (i.e. the program or the computer”) is being caused to function as a distance calculation unit and the focus control unit. 
Claim limitation “a distance calculation unit” and “a focus control unit” (in claims 1, 13, and 14); “a target point determination unit” (in claim 2); “a reflectance calculation unit” (in claim 3); “a contrast determination unit” (in claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification discloses the configuration may be in one device (or processing unit) in 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim limitation “a control device” (in claims 1 and 14) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification discloses a computer ([0067]), CPU ([0069], software and hardware ([0067]), it is not clear from the specification what the corresponding structure to the “control device” is. Dependent claims 2-11 are rejected due to their dependency on claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0228879), in view of Kao (US 2017/0017136).
Regarding claim 1, Sato discloses a control device (3, figure 1) comprising: a distance calculation unit (see 33b, figure 1) that calculates a 5distance from a lens to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (see 335, figure 3), a reflectance of the target point (see 334, figure 3), and an intensity (see 332, figure 3) of a light (see 21, figure 1), the lens having a fixed positional relationship with the light (see figure 1). Sato is silent regarding 10a focus control unit that searches for a focus position, with an initial value being the distance to the target point calculated by the distance calculation unit.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control device of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified control device would have a focus control unit (within the processor 40 [0030]) that searches for 
Regarding claim 5, Sato further discloses the reflectance of the target point is registered in 20association with target point information about the target point (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]). 
Regarding claim 6, Sato further discloses the reflectance of the target point is registered for 25each organ (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]).  
Regarding claim 7, Sato further discloses the reflectance of the target point is registered for each individual (storage unit 32, figure 1 | stores….data used in the execution of the program [0040]).  
Regarding claim 11, Sato further discloses the lens and the light are provided in an endoscope ([0011]).  
Regarding claim 12, Sato discloses a control method implemented by a control device (3, figure 1), the control method comprising: calculating a distance from a lens (22, figure 1) to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (see 335, figure 3), a reflectance of the target point (see 334, figure 3), and an intensity (332, figure 3) of a light (21, figure 1), the lens having a fixed positional 5relationship with the light (see 21 and 22, figure 1). Sato is silent regarding searching for a focus position, with an initial value being the calculated distance to the target point.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control method of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified control method would comprise searching for a focus position (focusing position [0031]), with an initial value being the calculated distance to the target point ([0031]).  
Regarding claim 13, Sato discloses a program for causing a computer (3, figure 1) to function as: 10a distance calculation unit (see 33b, figure 1) that calculates a distance from a lens (22, figure 1) to a target point in an image (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (335, figure 3), a reflectance of the target point (334, figure 3), and an intensity (332, figure 3) of a light (21, figure 1), the lens having a fixed positional relationship 15with the light (see 21-22, figure 1). Sato is silent regarding a focus control unit that searches for a focus position, with an initial value being the distance to the target point calculated by the distance calculation unit.  
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance target object [0031]), where the processor would control the lens to perform a coarse search of the focusing position ([0031]). 

Regarding claim 2014, Sato discloses an endoscope system (see figure 1) comprising: an endoscope ([0011]) including: a light (21, figure 1) that illuminates a subject (S, figure 1); a lens (22, figure 1) that has a fixed positional relationship with the light (see figure 1); and 25an imaging unit (this element is interpreted under 35 USC 112f as an image sensor | 23, figure 1) that captures an image of a subject by capturing, via the lens, light reflected from the subject illuminated with the light (see figure 1); and a control device (3, figure 1) including: a distance calculation unit (see 33b, figure 1) that calculates a distance from the lens to a target point (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (335, figure 3) in the image captured34 SP366600W000 by the imaging unit, a reflectance of the target point (334, figure 3), and an intensity of the light (332, figure 3). Sato is silent regarding a focus control unit that searches for a focus position, with an initial value being the distance to the 5target point calculated by the distance calculation unit.30distance from the lens to a target point (distance from the collection optical system 22 to the subject S [0042]), using luminance information about the target point (335, figure 3) in the image captured34 SP366600W000 by the imaging unit, a reflectance of the target point (334, figure 3), and an intensity of the light (332, figure 3). Sato is silent regarding a focus control unit that searches for a focus position, with an initial value being the distance to the 5target point calculated by the distance calculation unit.
Kao teaches an image capturing device with an auto-focus method. Distance sensor data is used to determine a focusing range (distance sensor…a short-distance 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the program of Sato with the auto-focus process and scanning lens (lens scans through focusing range [0031]) as taught by Kao. Doing so would speed up the entire auto-focus process by providing distance data ([0031]). The modified endoscope system would have a focus control unit (within the processor 40 [0030]) that searches for a focus position (focusing position [0031]), with an initial value being the distance to the target point calculated by the distance calculation unit ([0031]).5target point calculated by the distance calculation unit ([0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795